         Case 1:18-cv-01688-BAH Document 14 Filed 10/09/18 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                            |
CENTER FOR REPRODUCTIVE RIGHTS              |
                                            |
AND                                         |
                                            |
NATIONAL WOMEN’S LAW CENTER,                |       Civil Action No: 18-1688 (BAH)
                                            |
              PLAINTIFFS,                   |
                                            |
              v.                            |
                                            |
U.S. DEPARTMENT OF HEALTH AND               |
HUMAN SERVICES ,                            |
                                            |
              DEFENDANT.                    |
                                            |

                   JOINT STATUS REPORT AND PROPOSED SCHEDULE

       Pursuant to the Court’s Minute Order of September 12, 2018, Plaintiffs Center for

Reproductive Rights and the National Women’s Law Center (“Plaintiffs”) and Defendant U.S.

Department of Health and Human Services (“Defendant” or “HHS”) (collectively, the “Parties”)

respectfully submit this Joint Status Report and Proposed Schedule.

BACKGROUND:

1.     On July 19, 2018, Plaintiffs filed their Complaint, which alleges an action under the

       Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, et seq., as amended, to compel

       HHS to disclose records in response to their jointly filed FOIA request. Plaintiffs’ FOIA

       request, dated January 26, 2018, “seek[s] records relating to certain complaints filed with

       the HHS Office for Civil Rights”; Plaintiffs filed an addendum to their FOIA request on

       March 5, 2018. See ECF No. 1 at ¶¶ 9, 19, 21.

2.     On August 29, 2018, Defendant filed its Answer to the Complaint. See ECF No. 10.

3.     On September 12, 2018, Plaintiffs and Defendant filed a joint status report informing the

       Court of the status of Defendant’s review of potentially responsive documents. ECF No.
        Case 1:18-cv-01688-BAH Document 14 Filed 10/09/18 Page 2 of 5



      11. On September 12, 2018, the Court accepted the Parties’ proposal that they file an

      updated joint status report on October 9, 2018.

STATUS OF SEARCHES

4.    As of the date of this report, Plaintiffs have not received any documents from HHS related

      to either Plaintiffs’ January 26, 2018 or March 5, 2018 requests.

5.    The Parties believe that this matter is not yet ripe for dispositive motions because HHS is

      still completing the search for, and processing of, potentially responsive records.

6.    HHS Office of Civil Rights (“OCR”) is divided into four divisions:
                  a. the Operations and Resources Division,
                  b. the Civil Rights Division,
                  c. the Health Information Privacy Division, and
                  d. the Conscience and Religious Freedom Division.

7.    The Operations and Resources Division has completed its search for responsive records

      and has located approximately 130 pages responsive to Plaintiffs’ requests.

8.    The Civil Rights Division is continuing its search for responsive records and has not yet

      provided an estimated completion date for that search.

9.    The Health Information Privacy Division has determined that it does not possess any

      responsive records.

10.   The Conscience and Religious Freedom Division has identified nearly 3,000 pages of

      responsive records to date and is continuing its review. This division anticipates that it will

      have a complete count of responsive pages by the end of October.

11.   Since the last status report, the Parties have also conferred regarding clarification regarding

      the scope of the FOIA requests. The Parties will continue working together to ensure the

      search for responsive records and the processing of retrieved records are completed as

      efficiently as possible.



                                                2
          Case 1:18-cv-01688-BAH Document 14 Filed 10/09/18 Page 3 of 5



STATUS OF PRODUCTIONS

12.    HHS asserts that it will complete the processing of the 130 pages collected from the

       Operations and Resources Division by no later than November 5, 2018.

13.    HHS will issues its first interim response to the FOIA requests on November 5, 2018; this

       response will include the production of non-exempt portions of responsive records, if any,

       contained within the 130 pages of records collected from the Operations and Resources

       Division.

14.    Subsequent to its November 5, 2018, production, HHS will issue interim responses to

       Plaintiffs’ two FOIA requests, including production of any non-exempt portions of the

       responsive records, on the 5th day of each month or, if the 5th day falls on a weekend or

       holiday, the next business day.

PROPOSED NEXT STEPS

15.    As the searches are completed and the potentially responsive records retrieved in HHS’s

       searches complete uploading into the agency’s document review platform, Defendant will

       be able to provide Plaintiff with information regarding the number of records and/or pages

       contained in the collection of potentially responsive records.

16.    The Parties have agreed that they will remain in regular communication regarding the status

       of the processing of the FOIA request, including, but not limited to, agreeing that

       Defendant will email Plaintiff’s counsel an update regarding the status of the searches and

       processing of the FOIA request no later than October 23, 2018.

       WHEREFORE, in light of the current status of the FOIA request, the Parties ask the Court

not to enter a briefing or detailed production schedule at this time and, instead, to enter a schedule

allowing the Parties to file an additional status report in approximately one month, i.e., on

November 9, 2018.



                                                  3
       Case 1:18-cv-01688-BAH Document 14 Filed 10/09/18 Page 4 of 5



                            Respectfully Submitted,

/s/ William McAuliffe               JESSIE K. LIU, D.C. Bar No. 472845
WILLIAM MCAULIFFE,                  United States Attorney
  D.C. Bar No. 1024136
SUSAN CASSIDY,                      DANIEL F. VANHORN, D.C. Bar No. 924092
  D.C. Bar No. 424518               Chief, Civil Division
Covington & Burling LLP
One CityCenter                       /s/ April Denise Seabrook
850 Tenth Street, NW                APRIL DENISE SEABROOK, D.C. Bar No. 993730
Washington, DC 20001-4956           Assistant United States Attorney
Tel: 202-662-5717                   555 Fourth Street N.W.
wmcauliffe@cov.com
                                    Washington, D.C. 20530
scassidy@cov.com
                                    Tel: 202-252-2525
COUNSEL FOR PLAINTIFF               April.Seabrook@usdoj.gov
                                    COUNSEL FOR DEFENDANT




                                      4
         Case 1:18-cv-01688-BAH Document 14 Filed 10/09/18 Page 5 of 5



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                             |
CENTER FOR REPRODUCTIVE RIGHTS               |
                                             |
AND                                          |
                                             |
NATIONAL WOMEN’S LAW CENTER,                 |      Civil Action No: 18-1688 (BAH)
                                             |
               PLAINTIFFS,                   |
                                             |
               v.                            |
                                             |
U.S. DEPARTMENT OF HEALTH AND                |
HUMAN SERVICES ,                             |
                                             |
               DEFENDANT.                    |
                                             |

                                            ORDER

       Upon consideration of the parties’ Joint Status Report and Proposed Schedule, and the

entire record herein, it is hereby ORDERED that the parties shall file another Joint Status Report

on or by November 9, 2018. The filing shall update the Court on the status of the processing of

Plaintiffs’ FOIA request and propose a schedule for further proceedings.

               It is SO ORDERED.




DATE                                         BERYL A. HOWELL
                                             UNITED STATES DISTRICT JUDGE
